DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 8/13/2021 has been entered. The claims 1, 11 and 19 have been amended. The claims 1-20 are pending in the present application. 

Response to Arguments
Applicant’s arguments filed 8/13/2021 with respect to the amended claim 1 and similar claims have been considered but are not found persuasive in view of the ground(s) of rejection in the current Office Action. 
In Remarks, applicant argued in essence with respect to the newly amended claim limitation recited in the amended claim 1. 
However, Playment (software) in view of AutoCAD-2013/AutoDesk teaches the claim limitation: subsequent to receiving the user-specified cuboid annotation, automatically: 
identifying, based on at least one of distances based, on one or more points inside the user-specified cuboid annotation and one or more points outside the user-specified cuboid annotation or intensities associated with the one or more points inside the user-specified cuboid annotation and the one or more points outside the user-specified cuboid annotation, a first set of points in the first point cloud representing an object included in the first frame that is within the user-specified cuboid annotation (AutoCAD-2013 teaches that a clipping boundary is useful for hiding excess points and focusing on the main area of the point cloud you’re interested in….I’ll adjust the corners of the clipping box to clip out the area of the point cloud I don’t want to see….Next, I’ll change my view and adjust the top and bottom clipping boundary at 1:10/1:52 of the video. 
The AutoCAD-2013 software performs the automatic procedure of clipping the point cloud data outside of the user-created-bounding box based on the points outside of the bounding box and the points inside of the bounding box and thus teaches identifying the points inside the user-specified cuboid annotation and one or more points outside the user-specified cuboid annotation by clipping the points outside the user-specified cuboid annotation using the AutoCAD software. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”). 
In Remarks, applicant argued in essence with respect to the new claim limitation recited in the claim 19.  

Playment teaches anchoring the top face and the left side face to the front face of the second cuboid annotation. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames” where the cuboid tracks the moved vehicle in a plurality of frames with the visible three faces being identified including the front face, the top face and the left side face which are anchored throughout the plurality of frames in the “Automatic Tracking” of the video. For example, the front face, the left side face and the top face are anchored and remain unchanged throughout the frames without being modified when the shape of the vehicle point cloud remains unchanged throughout the plurality of frames).  

In Remarks, applicant argues in essence with respect to the amended claim 1 and similar claims that Li is silent with respect to evaluating the 3D shape proposal based on distances based on points inside the 3D shape proposal and points outside the 3D shape proposal. 
However, applicant’s claim limitation “identifying, based on at least one of distances based on one or more points inside the user-specified cuboid annotation and one or more points outside the user-specified cuboid annotation, a first set of points…that is within the user-specified cuboid annotation” is broadly recited. 
the score of the 3D shape proposal is calculated based on at least one of a number of points of the first LiDAR point cloud image inside the 3D shape proposal, a number of points of the first LiDAR point cloud image outside the 3D shape proposal, or distances between points and the 3D shape. Li’s distances between the claimed distances. Li clearly teaches identifying, based on the distances between points (inside points and outside points) and the 3D shape and based on the inside points of the 3D shape and the outside points of the 3D shape, a set of inside points within the 3D shape. Li further teaches at Paragraph 0099 that the points that are too low or too high may be removed by the control unit 150 before identifying the one or more objects and at Paragraph 0138-0140 that determining the 3D shape proposal (thus determining the inside points of the 3D shape proposal) by calculating a score of the 3D shape proposal based on the distances, based on the number of points of the object inside the 3D shape proposal and the number of points outside the 3D shape proposal, wherein the distances of the points to the surface of the shape proposal. Li’s distances between the points of the point cloud to the surface of the shape proposal meet the claimed distances. Li thus teaches identifying the inside points of the 3D shape proposal based on the distances of the points to the surface of the 3D shape proposal, based on the number of points of the object inside the 3D shape proposal and the number of points outside the 3D shape proposal. 
Li’s cuboid annotation technique when applied to Wong-Paper and Wong-Slides would have modified Wong’s automatic cuboid annotation to have applied to Wong’s manually adjusted cuboid annotation in replacement of Li’s initial cuboid annotation such that the automatic cuboid annotation technique is performed by adjusting the length/height/width of the initial cuboid annotation (such as the manual cuboid annotation of Wong and the initial cuboid annotation of Li) to have minimized a loss function based on the points inside the initial cuboid 
Applicant failed to recognize that Wong-paper teaches at Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”. 
Wong’s feature of adjusting back face of the cuboid when incorporated into Playment allows the manual adjustment of the back face of the cuboid associated with the start key-frame and the end key-frame in Playment while the front face of the cuboid remains unchanged.  Moreover, Playment teaches resizing the cuboid in the frame by moving the green dot forward or backward in the depth direction so as to extrude the back face of the cuboid or intrude the back face of the cuboid. Accordingly, the second cuboid for the frame between the start key-frame and the second key-frame can be interpolated based on the user-adjusted first cuboid for the start key-frame and the user-adjusted third cuboid for the end key-frame. When only the back face of the first cuboid and the back face of the third cuboid is adjusted by the user, the interpolated second cuboid will have the back face adjusted due to interpolation based on the first cuboid and the third cuboid without changing the front face of the interpolated cuboid. It is inherent that the faces of the second cuboid correspond to the faces of the vehicle object. The non-occluded faces are identified in the cuboid annotation to correspond to the back face of the cuboid annotation. The front face of the second cuboid is not modified when only the back face of the second cuboid is adjusted in the interpolation. 
we manually refine, if necessary the dimension and orientation of each cuboid to improve overall spatial relationships and resolve the structural ambiguity. Accordingly, Wong’s refinement algorithm includes a manual procedure for adjusting the dimensions and orientations of the cuboid. 
Wong-paper shows at Section 1-last sentence “a context-driven 3D scene structure refinement to automatically adjust the dimension and support relationships of cuboids according to user annotation” and at Section 6.3-first paragraph “we make use of user annotations and the learned models to progressively refine the structure of G and resolve ambiguity….to locally adjust the dimension and orientation of cuboids”. 
Wong-paper teaches at Section 4 “Fitting Cuboids” last paragraph that the dimension of the box (cuboid) is determined by calculating a minimum volume of box that extends to the boundaries of input 3D points given the box orientation. Wong-paper teaches at Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”. 


It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have included the Wong’s teaching of extruding the back face of the cuboid into Playment’s cuboid dimension adjustment in the multi-frame setting to have provided the extruding back face of the cuboid for the first key-frame and the second key-frame so that the interpolated cuboid for the second frame between the first key-frame and the second key-frame would have provided a size adjustment without modifying the front face of the cuboid that is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 

And further in view of 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper); 

Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides) and Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li). 

Examiner notes that Wong-Slides further elaborated the key features of Wong-paper. 

Re Claim 1: 
Playment in view of AutoCAD-2013/AutoDesk teaches a computer-implemented method for facilitating data labeling, the method comprising: 
receiving a user-specified cuboid annotation associated with a first point cloud in a first frame, wherein the user-specified cuboid annotation comprises a three-dimensional cuboid annotation (
AutoCAD-2013 teaches that a clipping boundary is useful for hiding excess points and focusing on the main area of the point cloud you’re interested in….I’ll adjust the corners of the clipping box to clip out the area of the point cloud I don’t want to see….Next, I’ll change my view and adjust the top and bottom clipping boundary at 1:10/1:52 of the video. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”). 

subsequent to receiving the user-specified cuboid annotation, automatically: 
identifying, based on at least one of distances based, on one or more points inside the user-specified cuboid annotation and one or more points outside the user-specified cuboid annotation or intensities associated with the one or more points inside the user-specified cuboid annotation and the one or more points outside the user-specified cuboid annotation, a first set of points in the first point cloud representing an object included in the first frame that is within the user-specified cuboid annotation (AutoCAD-2013 teaches that a clipping boundary is useful for hiding excess points and focusing on the main area of the point cloud you’re interested in….I’ll adjust the corners of the clipping box to clip out the area of the point cloud I don’t want to see….Next, I’ll change my view and adjust the top and bottom clipping boundary at 1:10/1:52 of the video. 
The AutoCAD-2013 software performs the automatic procedure of clipping the point cloud data outside of the user-created-bounding box based on the points outside of the bounding box and the points inside of the bounding box and thus teaches identifying the points inside the user-specified cuboid annotation and one or more points outside the user-specified cuboid annotation by clipping the points outside the user-specified cuboid annotation using the AutoCAD software. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”); and 
determining a first adjusted cuboid annotation based on a fit of the first adjusted cuboid annotation to the first set of points representing the object (
Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. Playment automatically tracks the vehicle movement by fitting a newly adjusted cuboid annotation to the moved vehicle). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined AutoCAD-2013/AutoDesk’s manual cuboid annotation by manually fitting the 3D bounding box (cuboid) over a 3D point cloud to have clipped/cropped the point cloud by the 3D bounding box to have modified Playment’s manual cuboid annotation by fitting the cuboid over the 3D point cloud to have adapted the cuboid to the plurality of frames to have dynamically tracked the moving vehicle. One of the ordinary skill in the art 

Li teaches at Paragraph 0012 that the score of the 3D shape proposal is calculated based on at least one of a number of points of the first LiDAR point cloud image inside the 3D shape proposal, a number of points of the first LiDAR point cloud image outside the 3D shape proposal, or distances between points and the 3D shape. Li’s distances between the claimed distances. Li clearly teaches identifying, based on the distances between points (inside points and outside points) and the 3D shape and based on the inside points of the 3D shape and the outside points of the 3D shape, a set of inside points within the 3D shape. Li further teaches at Paragraph 0099 that the points that are too low or too high may be removed by the control unit 150 before identifying the one or more objects and at Paragraph 0138-0140 that determining the 3D shape proposal (thus determining the inside points of the 3D shape proposal) by calculating a score of the 3D shape proposal based on the distances, based on the number of points of the object inside the 3D shape proposal and the number of points outside the 3D shape proposal, wherein the distances of the points to the surface of the shape proposal. Li’s distances between the points of the point cloud to the surface of the shape proposal meet the claimed distances. Li thus teaches identifying the inside points of the 3D shape proposal based on the distances of the points to the surface of the 3D shape proposal, based on the number of points of the object inside the 3D shape proposal and the number of points outside the 3D shape proposal. 

Li’s cuboid annotation technique when applied to Wong-Paper and Wong-Slides would have modified Wong’s automatic cuboid annotation to have applied to Wong’s manually 

Wong-slides and Wong-paper in view of Li teach the claim limitation: 
receiving a user-specified cuboid annotation associated with a first point cloud in a first frame, wherein the user-specified cuboid annotation comprises a three-dimensional cuboid annotation (
Wong-Slide shows at Slide 44 a loop of cuboid annotation includes the user session for providing the user annotation including the user browsers and confirms the estimated cuboids to refine dimensions of cuboids and Wong-paper teaches at Section 5.1 we manually refine, if necessary the dimension and orientation of each cuboid to improve overall spatial relationships and resolve the structural ambiguity); 
subsequent to receiving the user-specified cuboid annotation, automatically: 
identifying, based on at least one of distances based, on one or more points inside the user-specified cuboid annotation and one or more points outside the user-specified cuboid annotation or intensities associated with the one or more points inside the user-specified cuboid annotation and the one or more points outside the user-specified cuboid annotation, a first set of points in the first point cloud representing an object included in the first frame that is within the Li teaches at FIG. 9B, 14B-14C and Paragraph 0132 that the control unit 150 may place a cuboid of a preset size on the centered point of the object and at Paragraph 0134 that the control unit 150 may adjust at least one of a height, a width and a length of the cuboid to generate a 3D shape proposal and at Paragraph 0137-0139 that L may denote an overall score of the 3D shape proposal, Linbox may denote a score of the 3D shape proposal relating to the number of points of the object inside the 3D shape proposal. Lsuf may denote a score describing how close the 3D shape proposal is to the true shape of the object, measured by distances of the points to the surface of shape proposal. Lsurf(car) may denote a score of the 3D shape proposal relating to distances between points of a car and the surface of the 3D shape proposal. Lsurf(ped) may denote a score of the 3D shape proposal relating to distances between points of a pedestrian and the surface of the 3D shape proposal. Li teaches at Paragraph 0139 that N may denote number of points, Pall may denote all of the points of object, Pout may denote points outside the 3D shape proposal, Pin may denote points inside the 3D shape proposal and dis may denote distance from the points of the object to the surface of the 3D shape proposal); and 
determining a first adjusted cuboid annotation based on a fit of the first adjusted cuboid annotation to the first set of points representing the object (Wong-slide shows at Slide 44 a loop of cuboid annotation including the cuboid refinement algorithm for refining the dimension of the cuboid based on the user annotation. 
Wong-paper shows at Section 1-last sentence “a context-driven 3D scene structure refinement to automatically adjust the dimension and support relationships of cuboids according to user annotation” and at Section 6.3-first paragraph “we make use of user annotations and the learned models to progressively refine the structure of G and resolve ambiguity….to locally adjust the dimension and orientation of cuboids”. 
Wong-paper teaches at Section 4 “Fitting Cuboids” last paragraph that the dimension of the box (cuboid) is determined by calculating a minimum volume of box that extends to the boundaries of input 3D points given the box orientation and at Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”). 
It would have been obvious to one of the ordinary skill in the art to have refined the user adjusted cuboid annotation by refinement algorithm immediately in response to user interaction. One of the ordinary skill in the art would have been motivated to have adjusted the cuboid to have tightly fitted the cuboid to the point cloud to have minimized the fitting error, e.g., minimizing distance from 3D points to visible faces of cuboid using the semi-automatic algorithm (See Wong-paper Section 4-second paragraph) wherein the dimension of the box (cuboid) is determined by calculating a minimum volume of box that extends to the boundaries of input 3D points given the box orientation (Section 4 “Fitting Cuboids” last paragraph). 
In other words, Wong-paper teaches at Section 5 “Learning Phase” and Section 5.1 Learning Priors “we manually refine the dimension and orientation of each cuboid to improve overall spatial relationships and resolve the structural ambiguity (see Figure 5(right)). 
Wong teaches at Section 6 “Annotating Phase” and Section 6.3 “Structural Graph Refinement” “we make use of user annotations and the learned models to progressively refine the structure of G and resolve ambiguity….our system performs a joint refinement based on the learned models to locally adjust the dimension and orientation of cuboids and then globally 
Re Claim 11: 
The claim 11 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 
The claim 11 is in parallel with the claim 1 in the form of a non-transitory computer-readable storage medium claim. The claim 11 further recites the claim limitation of a non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform operations for facilitating data labeling. 
However, Li further teaches the claim limitation of a non-transitory computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to perform operations for facilitating data labeling (Li teaches at Paragraph 0057 that the control unit 150 may include one or more processing engines or multi-core processors…the storage 220 may store instructions that the control unit 150 may execute or use to perform exemplary methods). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have stored the cuboid annotation algorithm of Wong and Playment on the computer readable medium of Li to have carried out the implementation of the cuboid annotation algorithm by a processor in a computer-based system. One of the ordinary skill in the art would have been motivated to have provided a computer equipped with a processor and a memory for carrying out the implementation of cuboid annotation algorithm. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper); 

and Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides).  

Re Claim 19: 
Playment in view of AutoCAD and AutoDesk teaches a computer-implemented method for propagating adjustments to a cuboid annotation size, the method comprising: 
Generating, based on a first cuboid annotation around an object in a first point cloud in a first frame of a plurality of frames, a second cuboid annotation around the object in a second 
Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames” where the cuboid tracks the moved vehicle in a plurality of frames with the visible three faces being identified including the front face, the top face and the left side face. 
AutoCAD-2013 teaches that a clipping boundary is useful for hiding excess points and focusing on the main area of the point cloud you’re interested in….I’ll adjust the corners of the clipping box to clip out the area of the point cloud I don’t want to see….Next, I’ll change my view and adjust the top and bottom clipping boundary at 1:10/1:52 of the video. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
); 
Anchoring two or more faces included in the second set of faces of the second cuboid annotation (
Playment teaches anchoring the top face and the left side face to the front face of the second cuboid annotation. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames” where the cuboid tracks the moved vehicle in a plurality of frames with the visible three faces being identified including the front face, the top face and the left side face which are anchored throughout the plurality of frames in the “Automatic Tracking” of the video. For example, the front face, the left side face and the top face are anchored and remain unchanged throughout the frames without being modified when the shape of the vehicle point cloud remains unchanged throughout the plurality of frames); 
Subsequent to generating the second cuboid annotation, receiving a user-specified adjustment to a size of the first cuboid annotation included in the first frame (
Playment teaches in the “Add Cuboid” section of the video of the video section 0:27/1:54 that the user go back to the beginning of the video track for adjusting the cuboid in the first frame and further teaches in “Automatic Tracking” section of the video section 1:12/1:54 that subsequent to the second cuboid annotation tracking the moving vehicle in the second frame along the video track, the user may go back using the video track to the beginning of the video track wherein the first frame starts to have the user adjusting the first cuboid included in the first frame by adjusting one or more of the three faces or directly adjusting the cuboid in the first frame by adjusting the top face, the side face and the front face of the cuboid. 
Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames” where the cuboid tracks the moved vehicle in a plurality of frames with the visible three faces being identified including the front face, the top face and the left side face). 
Playment at least suggests the claim limitation: 
Automatically adjusting a size of the second cuboid annotation included in the second frame based on the user-specified adjustment to the size of the first cuboid annotation included in the first frame without modifying one or more planes associated with the two or more faces 
 (
Playment teaches in the “Add Cuboid” section of the video of the video section 0:27/1:54 that the user go back to the beginning of the video track for adjusting the cuboid in the first frame and further teaches in “Automatic Tracking” section of the video section 1:12/1:54 that subsequent to the second cuboid annotation tracking the moving vehicle in the second frame along the video track, the user may go back using the video track to the beginning of the video track wherein the first frame starts to have the user adjusting the first cuboid included in the first frame by adjusting one or more of the three faces or directly adjusting the cuboid in the first frame by adjusting the top face, the side face and the front face of the cuboid. Accordingly, Playment teaches automatically adjusting a size of the second cuboid annotation included in the second frame based on the user-specified adjustment to the size of the first cuboid annotation by adjusting only one face such as lengthening the front face without modifying the side face and the top face associated with the second set of faces of the second cuboid annotation
). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined AutoCAD-2013/AutoDesk’s manual cuboid annotation by manually fitting the 3D bounding box (cuboid) over a 3D point cloud to have clipped/cropped the point cloud by the 3D bounding box to have modified Playment’s manual cuboid annotation by fitting the cuboid over the 3D point cloud to have adapted the cuboid to the plurality of frames to have dynamically tracked the moving vehicle. One of the ordinary skill in the art would have been motivated to have provided the adjusted cuboid annotation by optimization adapted to track the moving 3D point cloud captured based on the moving vehicle. 
  
Wong-paper and Wong-slide explicitly shows that automatically adjusting a size of the second cuboid annotation included in the second frame based on the user-specified adjustment to the size of the first cuboid annotation included in the first frame without modifying one or more planes associated with the two or more faces 
 (Wong-slide shows at Slide 36 locally refining the cuboid by extruding the back face of cuboid to the closest wall and Wong-paper teaches at Section 4.1-second paragraph “we determine the back face of every cuboid which is the face closest to any wall in the room” and at Section 6.1 “Inferring floating objects” second paragraph “we virtually extrude the bottom face to the floor”.  
Wong-paper teaches at Section 4 “Fitting Cuboids” last paragraph that the dimension of the box (cuboid) is determined by calculating a minimum volume of box that extends to the boundaries of input 3D points given the box orientation and at Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have included the Wong’s teaching of extruding the back face of the cuboid into Playment’s cuboid dimension adjustment in the multi-frame setting to have provided the extruding back face of the cuboid for the first key-frame and the second key-frame so that the interpolated cuboid for the second frame between the first key-frame and the second key-frame would have provided a size adjustment without modifying the front face of the cuboid that is not occluded. One of the ordinary skill in the art would have been motivated to have extruded the back face of the cuboid according to Wong-slide 36 so as to have aligned with the closest wall. 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 

Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper) and Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li); 

Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides).  
Examiner notes that Wong-Slides further elaborated the key features of Wong-paper. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining the first adjusted cuboid annotation includes optimizing a loss function.
Wong-paper implicitly teaches the claim limitation that determining the first adjusted cuboid annotation includes optimizing a loss function (Wong-paper teaches at Section 4 “Fitting Cuboids” last paragraph that the dimension of the box (cuboid) is determined by calculating a minimum volume of box that extends to the boundaries of input 3D points given the box orientation). 
Playment/Li teaches the claim limitation that determining the first adjusted cuboid annotation includes optimizing a loss function (Playment teaches anchoring the top face and the left side face to the front face of the second cuboid annotation. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. 
Li teaches at FIG. 9B, 14B-14C and Paragraph 0132 that the control unit 150 may place a cuboid of a preset size on the centered point of the object and at Paragraph 0134 that the control unit 150 may adjust at least one of a height, a width and a length of the cuboid to generate a 3D shape proposal and at Paragraph 0137-0139 that L may denote an overall score of the 3D shape proposal, Linbox may denote a score of the 3D shape proposal relating to the number of points of the object inside the 3D shape proposal. Lsuf may denote a score describing how close the 3D shape proposal is to the true shape of the object, measured by distances of the points to the surface of shape proposal. Lsurf(car) may denote a score of the 3D shape proposal relating to distances between points of a car and the surface of the 3D shape proposal. Lsurf(ped) may denote a score of the 3D shape proposal relating to distances between points of a pedestrian and the surface of the 3D shape proposal. Li teaches at Paragraph 0139 that N may denote number of points, Pall may denote all of the points of object, Pout may denote points outside the 3D shape proposal, Pin may denote points inside the 3D shape proposal and dis may denote distance from the points of the object to the surface of the 3D shape proposal). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation in Li into Wong and Playment’s cuboid annotation tool to have provided the tightly fitted cuboid to the car object based on the refinement algorithm. One of the ordinary skill in the art would have been motivated to have achieved the best ranked 3D bounding box to have best bounded the 3D object in the 3D image. 
Re Claim 12: 
. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides); 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper) and Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that optimizing the loss function includes determining distances between points representing non-occluded faces of the object and corresponding faces of the first adjusted cuboid annotation.

Wong-slide shows at Slide 36 locally refining the cuboid by extruding the back face of cuboid to the closest wall and Wong-paper teaches at Section 4.1-second paragraph “we determine the back face of every cuboid which is the face closest to any wall in the room” and at Section 6.1 “Inferring floating objects” second paragraph “we virtually extrude the bottom face to the floor” and Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”). 
Li teaches the claim limitation that optimizing the loss function includes determining distances between points representing non-occluded faces of the object and corresponding faces of the first adjusted cuboid annotation (Li teaches at FIG. 9B, 14B-14C and Paragraph 0132 that the control unit 150 may place a cuboid of a preset size on the centered point of the object and at Paragraph 0134 that the control unit 150 may adjust at least one of a height, a width and a length of the cuboid to generate a 3D shape proposal and at Paragraph 0137-0139 that L may denote an overall score of the 3D shape proposal, Linbox may denote a score of the 3D shape proposal relating to the number of points of the object inside the 3D shape proposal. Lsuf may denote a score describing how close the 3D shape proposal is to the true shape of the object, measured by distances of the points to the surface of shape proposal. Lsurf(car) may denote a score of the 3D shape proposal relating to distances between points of a car and the surface of the 3D shape proposal. Lsurf(ped) may denote a score of the 3D shape proposal relating to distances between points of a pedestrian and the surface of the 3D shape proposal. Li teaches at Paragraph 0139 that N may denote number of points, Pall may denote all of the points of object, Pout may denote points outside the 3D shape proposal, Pin may denote points inside the 3D shape proposal and dis may denote distance from the points of the object to the surface of the 3D shape proposal). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation in Li into Wong and Playment’s cuboid annotation tool to have provided the tightly fitted cuboid to the car object based on the refinement algorithm. One of the ordinary skill in the art would have been motivated to have achieved the best ranked 3D bounding box to have best bounded the 3D object in the 3D image. 
Re Claim 13: 
The claim 13 is subject to the same rationale of rejection as the claim 3. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides); 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper); Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li) and Hu US-PGPUB No. 2018/0157920 (hereinafter Hu).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the non-occluded faces of the object are determined based on distances between the non-occluded faces and a LIDAR (light detection and ranging) sensor. 
Wong-paper and Wong-slide shows that the non-occluded faces of the object are determined based on distances between the non-occluded faces and a LIDAR (light detection and ranging) sensor (
Wong-slide shows at Slide 36 locally refining the cuboid by extruding the back face of cuboid to the closest wall and Wong-paper teaches at Section 4.1-second paragraph “we determine the back face of every cuboid which is the face closest to any wall in the room” and at Section 6.1 “Inferring floating objects” second paragraph “we virtually extrude the bottom face to the floor” and Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”). 
Hu further teaches the claim limitation that that the non-occluded faces of the object are determined based on distances between the non-occluded faces and a LIDAR (light detection and Hu teaches at Paragraph 0061 that the vehicle terminal may calculate an appropriate volume range of the first obstacle in combination with the first distance between the first obstacle and the lidar sensor based on labeling the first obstacle in the first labeled result). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation in Hu using the fitting algorithm for fitting the cuboid annotation to the object to have optimized the loss function into Wong, Playment and Li’s automated tool to have optimized the draft 3D bounding box (cuboid). One of the ordinary skill in the art would have been motivated to have achieved the best ranked 3D bounding box to have best bounded the 3D object in the 3D image. 
Re Claim 14: 
The claim 14 is subject to the same rationale of rejection as the claim 4. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper) and Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that optimizing the loss function further includes determining a difference between the first adjusted cuboid annotation and the user-specified cuboid annotation.
Wong-paper shows that optimizing the loss function further includes determining a difference between the first adjusted cuboid annotation and the user-specified cuboid annotation (
Wong-paper shows at Section 1-last sentence “a context-driven 3D scene structure refinement to automatically adjust the dimension and support relationships of cuboids according to user annotation” and at Section 6.3-first paragraph “we make use of user annotations and the learned models to progressively refine the structure of G and resolve ambiguity….to locally adjust the dimension and orientation of cuboids”. Wong-paper teaches at Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”). 
However, Li teaches the claim limitation that optimizing the loss function further includes determining a difference between the first adjusted cuboid annotation and the user-specified cuboid annotation (Li teaches at FIG. 9B, 14B-14C and Paragraph 0132 that the control unit 150 may place a cuboid of a preset size on the centered point of the object and at Paragraph 0134 that the control unit 150 may adjust at least one of a height, a width and a length of the cuboid to generate a 3D shape proposal and at Paragraph 0137-0139 that L may denote an overall score of the 3D shape proposal, Linbox may denote a score of the 3D shape proposal relating to the number of points of the object inside the 3D shape proposal. Lsuf may denote a score describing how close the 3D shape proposal is to the true shape of the object, measured by distances of the points to the surface of shape proposal. Lsurf(car) may denote a score of the 3D shape proposal relating to distances between points of a car and the surface of the 3D shape proposal. Lsurf(ped) may denote a score of the 3D shape proposal relating to distances between points of a pedestrian and the surface of the 3D shape proposal. Li teaches at Paragraph 0139 that N may denote number of points, Pall may denote all of the points of object, Pout may denote points outside the 3D shape proposal, Pin may denote points inside the 3D shape proposal and dis may denote distance from the points of the object to the surface of the 3D shape proposal). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation in Li into Wong and Playment’s cuboid annotation tool to have provided the tightly fitted cuboid to the car object based on the refinement algorithm. One of the ordinary skill in the art would have been motivated to have achieved the best ranked 3D bounding box to have best bounded the 3D object in the 3D image. 

The claim 15: 
. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides); 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper) and Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li).  

Re Claim 20: 

Li inherently teaches that identifying the faces of the object that are not occluded based on distances of faces of the object to a LIDAR (light detection and ranging) sensor (Li teaches at FIG. 5 determining one or more locations of the one or more objects in the first LiDAR point image and at FIG. 9B, 14B-14C and Paragraph 0145-0150 generating a cuboid for the LiDAR point cloud where the occluded faces of the cuboid are inherently at larger distances/depths from the LiDAR sensors in an axis perpendicular to the front plane/surface of the cuboid fitting to the point cloud of the LiDAR image). 
Playment, Wong-paper and Wong-slide further teaches the claim limitation that that identifying the faces of the object that are not occluded based on distances of faces of the object to a LIDAR (light detection and ranging) sensor (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object and the front face of the cuboid has the closest distance to the LIDAR sensor. 
Wong-slide shows at Slide 36 locally refining the cuboid by extruding the back face of cuboid to the closest wall and Wong-paper teaches at Section 4.1-second paragraph “we determine the back face of every cuboid which is the face closest to any wall in the room” and at Section 6.1 “Inferring floating objects” second paragraph “we virtually extrude the bottom face to the floor” and Section 6.3 “Local refinement” first paragraph “we rotate ci such that its back face aligns to the nearest wall and re-estimate ci by fitting 3D points given the new orientation…we extrude the back face of ci toward and touching the nearest wall”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides); 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper) and Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li).  

Re Claim 6: 

Li further teach the claim limitation that optimizing the loss function includes up-sampling the first point cloud (
Li teaches at Paragraph 0157 that the control unit 150 may generate a third LiDAR point cloud image at a third time frame based on the two second LiDAR point cloud images by an interpolation method and at Paragraph 0132 that the center point of the object may be determined based on the coordinates of the points in the object and the control unit 150 may determine the center point as the average value of the coordinates of the points in the object and at Paragraph 0143 that the control unit 150 may perform a third set of adjustments on the orientation, e.g., the location or center point of the 3D shape proposal. 
Li teaches at Paragraph 0099 that the points that are too low (ground) or too high may be removed by the control unit 150 before identifying the one or more objects and the remaining points may be clustered into a plurality of clusters and at Paragraph 0126 that the control unit 150 may remove uninterested points from the plurality of points according to their coordinates…the uninterested points may be points that are of too low (e.g., ground) position or too high (e.g., at a height that cannot be an object to avoid or to consider when driving) position in the LiDAR point cloud image and at Paragraph 0140 that (adding points to the cuboid) the more points in the 3D shape proposal, the better the loss function and thereby the lesser the score f(N) and at Paragraph 0145 that the control unit 150 may adjust a height, a width or a length of the preliminary 3D shape to generate a 3D shape proposal. 
Li teaches at FIG. 9B, 14B-14C and Paragraph 0132 that the control unit 150 may place a cuboid of a preset size on the centered point of the object and at Paragraph 0134 that the control unit 150 may adjust at least one of a height, a width and a length of the cuboid to generate a 3D shape proposal and at Paragraph 0137-0139 that L may denote an overall score of the 3D shape proposal, Linbox may denote a score of the 3D shape proposal relating to the number of points of the object inside the 3D shape proposal. Lsuf may denote a score describing how close the 3D shape proposal is to the true shape of the object, measured by distances of the points to the surface of shape proposal. Lsurf(car) may denote a score of the 3D shape proposal relating to distances between points of a car and the surface of the 3D shape proposal. Lsurf(ped) may denote a score of the 3D shape proposal relating to distances between points of a pedestrian and the surface of the 3D shape proposal. Li teaches at Paragraph 0139 that N may denote number of points, Pall may denote all of the points of object, Pout may denote points outside the 3D shape proposal, Pin may denote points inside the 3D shape proposal and dis may denote distance from the points of the object to the surface of the 3D shape proposal). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have captured the up-sampled point cloud and to have formed a bounding box upon the up-sampled point cloud to have obtained the bounding box to be fitted to the up-sampled point cloud. One of the ordinary skill in the art would have been motivated to have provided a precise bounding box fitted to the up-sampled point cloud. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 

AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides); 
Y.-S. Wong, et al., “Smartannotator an interactive tool for annotating indoor rgbd images,” at https://arxiv.org/pdf/1403.5718.pdf, March 23, 2014, pp. 1-10 (hereinafter Wong-Paper); Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li) and Sachdeva et al. US Patent No. 10,169,678 (hereinafter Sachdeva).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying the first set of points representing the object comprises: 
identifying a second set of points of the first point cloud that are within the user-specified cuboid annotation; 
removing, from the second set of points, one or more points below a ground mesh separating points of the first point cloud that represent ground from points of the first point cloud that represent objects; 

adding, to the second set of points, one or more points of the first point cloud outside the user-specified cuboid annotation based on points of the first point cloud that are within the user-specified cuboid annotation and a nearest-neighbor technique 
Playment in view of AutoDesk implicitly teaches the claim limitation: identifying the first set of points representing the object comprises: 
identifying a second set of points of the first point cloud that are within the user-specified cuboid annotation (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
); 
removing, from the second set of points, one or more points below a ground mesh separating points of the first point cloud that represent ground from points of the first point cloud that represent objects (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped); 
removing, from the second set of points, one or more outlier points above a predefined percentile of a height coordinate compared to other points of the first point cloud that are within the user-specified cuboid (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
); and 
adding, to the second set of points, one or more points of the first point cloud outside the user-specified cuboid annotation based on points of the first point cloud that are within the user-specified cuboid annotation and a nearest-neighbor technique (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
). 
Sachdeva/Li teaches the claim limitation that claim limitation that identifying the first set of points representing the object comprises: 
identifying a second set of points of the first point cloud that are within the user-specified cuboid annotation (Sachdeva teaches at Paragraph 0084 that user refine the boundaries of the bounding box in Frame 1 and the tool 160 still automatically identify the point cloud within the bounding box for the Frame 1. 
Li teaches at Paragraph 0099 that the points that are too low (ground) or too high may be removed by the control unit 150 before identifying the one or more objects and the remaining points may be clustered into a plurality of clusters); 
removing, from the second set of points, one or more points below a ground mesh separating points of the first point cloud that represent ground from points of the first point cloud that represent objects (Sachdeva teaches at column 31, lines 25-35 that trained image processors may be able to distinguish between data points that represent a car and adjacent data points that represent a shadow. 
Li teaches at Paragraph 0099 that the points that are too low (ground) or too high may be removed by the control unit 150 before identifying the one or more objects and the remaining points may be clustered into a plurality of clusters); 
removing, from the second set of points, one or more outlier points above a predefined percentile of a height coordinate compared to other points of the first point cloud that are within the user-specified cuboid (Sachdeva teaches at column 31, lines 25-35 that trained image processors may be able to distinguish between data points that represent a car and adjacent data points that represent a shadow. 
Li teaches at Paragraph 0099 that the points that are too low (ground) or too high may be removed by the control unit 150 before identifying the one or more objects and the remaining points may be clustered into a plurality of clusters and at Paragraph 0126 that the control unit 150 may remove uninterested points from the plurality of points according to their coordinates…the uninterested points may be points that are of too low (e.g., ground) position or too high (e.g., at a height that cannot be an object to avoid or to consider when driving) position in the LiDAR point cloud image and at Paragraph 0140 that (adding points to the cuboid) the more points in the 3D shape proposal, the better the loss function and thereby the lesser the score f(N)); and 
adding, to the second set of points, one or more points of the first point cloud outside the user-specified cuboid annotation based on points of the first point cloud that are within the user-specified cuboid annotation and a nearest-neighbor technique (Resizing the user-specified bounding box to further encompasses additional points of the first point cloud includes adding the set of points of the first point cloud to the automatic generated bounding box. 
Sachdeva teaches at column 31, lines 25-35 that an image processor included in the tool 160 may….determine a particular set of data points surrounding the indicated location that is most likely to represent distinct object and automatically display a bounding box that is particularly sized and orientated to encompass the particular set of data points and at column 32, lines 10-23 that the tool 160 has knowledge of which particular subset of data points of the source image represent the distinct object, the application of the bounding box may be accurate down to a level that is not consistently achievable by using the human eye and human judgement….trained image processors may be able to distinguish between data points that represent a car and adjacent data points that represent a shadow). 
Li teaches at Paragraph 0099 that the points that are too low (ground) or too high may be removed by the control unit 150 before identifying the one or more objects and the remaining points may be clustered into a plurality of clusters and at Paragraph 0126 that the control unit 150 may remove uninterested points from the plurality of points according to their coordinates…the uninterested points may be points that are of too low (e.g., ground) position or too high (e.g., at a height that cannot be an object to avoid or to consider when driving) position in the LiDAR point cloud image and at Paragraph 0140 that (adding points to the cuboid) the more points in the 3D shape proposal, the better the loss function and thereby the lesser the score f(N) and at Paragraph 0145 that the control unit 150 may adjust a height, a width or a length of the preliminary 3D shape to generate a 3D shape proposal). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation 

Re Claim 16: 
The claim 16 is in parallel with the claim 7 and is subject to the same rationale of rejection as the claim 7.

Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Playment, “3D Point Cloud Annotation: Product Demo”, at https://www.youtube.com/watch?v=_D-i4TPv60k; Oct. 12, 2018 (hereinafter Playment); 
In view of AutoCAD 2013 User-Interface, “Add a Bounding Box to a Point Cloud”, at https://www.youtube.com/watch?v=A2NL3zQRlrQ, Sept. 12, 2012, (hereinafter AutoCAD-2013);  
AutoDesk Inventor Professional 2018, “Working with Point Clouds in Inventor Part 1”, at https://www.youtube.com/watch?v=jUOXGdjlGOs; Sept 23, 2018 (hereinafter AutoDesk); 
And further in view of Y.S. Wong et al., “SmartAnnotator, an interactive tool for annotating indoor RGBD images,” at https://pdfs.semanticscholar.org/056e/f0c521e25c6b45f441a04f8f9dfebe6bc1a4.pdf, the 36th Annual Conf. of the European Association for Computer Graphics, Slides 1-61, 2015, (hereinafter Wong-Slides); 
Li et al. US-PGPUB No. 2019/0180467 (hereinafter Li) and Sachdeva et al. US Patent No. 10,169,678 (hereinafter Sachdeva). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that receiving a user-specified cuboid annotation associated with a second point cloud in a second frame; 
identifying a set of points in the second point cloud that represent the object; determining a second adjusted cuboid annotation based on a fit of the second adjusted cuboid annotation to the set of points in the second point cloud representing the object; and determining a cuboid annotation associated with a third point cloud in a third frame based on the first and second adjusted cuboid annotations. 
Playment in view of AutoDesk implicitly teaches the claim limitation that receiving a user-specified cuboid annotation associated with a second point cloud in a second frame; 
identifying a set of points in the second point cloud that represent the object; determining a second adjusted cuboid annotation based on a fit of the second adjusted cuboid annotation to the set of points in the second point cloud representing the object; and determining a cuboid annotation associated with a third point cloud in a third frame based on the first and second adjusted cuboid annotations (
Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
). 
Sachdeva at least implicitly teaches the claim limitation that receiving a user-specified cuboid annotation associated with a second point cloud in a second frame (Sachdeva teaches at Paragraph 0084 that user refine the boundaries of the bounding box in Frame 2 and the tool 160 still automatically identify the point cloud within the bounding box for the Frame 2); 
identifying a set of points in the second point cloud that represent the object (Similar to Frame 1, Sachdeva teaches at Paragraph 0084 that user refine the boundaries of the bounding box in Frame 2 and the tool 160 still automatically identify the point cloud within the bounding box for the Frame 2. 
Sachdeva teaches at column 31, lines 25-35 that an image processor included in the tool 160 may….determine a particular set of data points surrounding the indicated location that is most likely to represent distinct object and automatically display a bounding box that is particularly sized and orientated to encompass the particular set of data points and at column 32, lines 10-23 that the tool 160 has knowledge of which particular subset of data points of the source image represent the distinct object, the application of the bounding box may be accurate down to a level that is not consistently achievable by using the human eye and human judgement….trained image processors may be able to distinguish between data points that represent a car and adjacent data points that represent a shadow); 
determining a second adjusted cuboid annotation based on a fit of the second adjusted cuboid annotation to the set of points in the second point cloud representing the object (Sachdeva teaches at column 31, lines 25-35 that an image processor included in the tool 160 may….determine a particular set of data points surrounding the indicated location that is most likely to represent distinct object and automatically display a bounding box that is particularly sized and orientated to encompass the particular set of data points and at column 32, lines 10-23 that the tool 160 has knowledge of which particular subset of data points of the source image represent the distinct object, the application of the bounding box may be accurate down to a level that is not consistently achievable by using the human eye and human judgement….trained image processors may be able to distinguish between data points that represent a car and adjacent data points that represent a shadow); and
Sachdeva teaches at FIGS. 5B-5C and column 34, lines 50-67 and column 35, lines 1-40 that the display 230 of FIG. 5B is Frame 1 of the 3D video and the display 270 of FIG. 5C is Frame 5 of the same 3D video where the user has advanced the 3D video from Frame 1 forward in time to Frame 5 and thereby automatically invoking the 3D object tracking feature 222 and the tool 160 has automatically tracked the particular car that was identified and distinguished in Frame 1 by the bounding box 245 to its updated location at the time at which Frame 5 was captured…..a draft bounding box 285 corresponding to the particular car from other data points of the 3D image 275 is automatically generated and presented by the tool 160 based on the previous bounding box 245 (the user annotated bounding box in the frame 1) and the frames field 258 indicates that said car has been tracked across Frames 1 through 5 of the 3D video….the draft bounding box 285 is automatically generated by the tool 160 based on the sizes, orientation and/or locations of previous bounding boxes distinguishing the car with previous frames such as the bounding box 245). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation in Sachdeva into Wong and Playment’s cuboid annotation tool to have provided the tightly fitted cuboid to the car object based on the refinement algorithm. One of the ordinary skill in the art would have been motivated to have achieved the best ranked 3D bounding box to have best bounded the 3D object in the 3D image. 
Re Claim 17: 


Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that determining the cuboid annotation associated with the third point cloud includes interpolating the first and second adjusted cuboid annotations. 
Playment in view of AutoDesk teaches the claim limitation that determining the cuboid annotation associated with the third point cloud includes interpolating the first and second adjusted cuboid annotations (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped.  
). 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that determining the cuboid annotation associated with the third point cloud further includes determining, using a computer vision technique, points representing the object in the third point cloud. 
Playment in view of AutoDesk teaches the claim limitation that determining the cuboid annotation associated with the third point cloud further includes determining, using a computer vision technique, points representing the object in the third point cloud (Playment teaches that the 2d side panels allows the user to adjust the cuboid dimensions in the first frame…they’re meant for fine-tuning the cuboid so that we can have a really tight fitting cuboid to the point cloud of the car. 
It is noted that the 2D side panels correspond at least the non-occluded faces of the object. Playment teaches at “Add Cuboid” Section of the Video, “adjust top, side, and front view of cuboids to optimize for tightness + rotate to indicate direction of movement”. Playment teaches that the playment-software automatically snapping the cuboid to the point cloud so that the cuboid is fitted to the vehicle point cloud by identifying the point cloud of the vehicle and identifying the point cloud outside of the vehicle. This is achieved before the “Automatic Tracking” for the first frame that “Use of complex interpolation techniques to easily track boxes across frames”. 
AutoDesk teaches the Box Crop function at the video section 7:00-7:50/19:58 to have to the user adjust the cuboid box size by adjusting the faces of the cuboid box and to have box cropped the point cloud by executing the “keep inside” function so that the point cloud inside the box is kept while the point cloud outside the box are cropped). 
Sachdeva implicitly teaches the claim limitation that determining the cuboid annotation associated with the third point cloud further includes determining, using a computer vision technique, points representing the object in the third point cloud (
Sachdeva teaches at column 31, lines 25-35 that an image processor included in the tool 160 may….determine a particular set of data points surrounding the indicated location that is most likely to represent distinct object and automatically display a bounding box that is particularly sized and orientated to encompass the particular set of data points and at column 32, lines 10-23 that the tool 160 has knowledge of which particular subset of data points of the source image represent the distinct object, the application of the bounding box may be accurate down to a level that is not consistently achievable by using the human eye and human judgement….trained image processors may be able to distinguish between data points that represent a car and adjacent data points that represent a shadow). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of adjustment of the cuboid annotation in Sachdeva into Wong and Playment’s cuboid annotation tool to have provided the tightly fitted cuboid to the car object based on the refinement algorithm. One of the ordinary skill in the art would have been motivated to have achieved the best ranked 3D bounding box to have best bounded the 3D object in the 3D image. 
Re Claim 18: 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/            Primary Examiner, Art Unit 2613